                 Case 2:06-cr-00251-JAM Document 72 Filed 04/09/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENISE N. YASINOW
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:06-CR-00251-JAM
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        DISPOSITIONAL HEARING REGARDING
13                          v.                          SUPERVISED RELEASE VIOLATION
14   GINO LEE GIORGI,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      Defendant’s dispositional hearing is currently set for April 13, 2021 at 9:30 AM. The

21 parties have been informed by Court staff that this date and time are no longer available.

22          2.      By this stipulation, the parties now move to continue the hearing to May 18, 2021 at 9:30

23 AM.

24          U.S. Probation has been consulted and has no objection to this continuance.

25          IT IS SO STIPULATED.

26 / / /

27 / / /

28 / / /

      STIPULATION AND ORDER                             1
             Case 2:06-cr-00251-JAM Document 72 Filed 04/09/21 Page 2 of 2

     Dated: April 8, 2021                              PHILLIP A. TALBERT
 1                                                     Acting United States Attorney
 2
                                                       /s/ DENISE N. YASINOW
 3                                                     DENISE N. YASINOW
                                                       Assistant United States Attorney
 4

 5
     Dated: April 8, 2021                              /s/ OLAF W. HEDBERG
 6                                                     OLAF W. HEDBERG
 7                                                     Counsel for Defendant
                                                       GINO LEE GIORGI
 8

 9

10
                                               ORDER
11
          IT IS SO ORDERED this 8th day of April, 2021.
12

13                                              /s/ John A. Mendez
                                                THE HONORABLE JOHN A. MENDEZ
14
                                                UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                         2
